IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 98-41089
                         Conference Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

NARCOTT DEXTER HALL,

                                            Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 6:98-CR-20-1
                       - - - - - - - - - -

                            June 16, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Narcott Dexter Hall appeals his sentence following his

guilty-plea conviction for possession with intent to distribute

cocaine base.   He argues that the district court clearly erred by

failing to apply the downward adjustment for acceptance of

responsibility pursuant to U.S.S.G. § 3E1.1 to his sentence.       We

review the district court’s finding regarding acceptance of

responsibility for clear error.    United States v. Wilder, 15 F.3d

1292, 1298 (5th Cir. 1994).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-41089
                                 -2-

     The record indicates that Hall denied essential elements of

the charged offense during a presentence investigation interview.

Hall specifically stated that he was unaware that the package he

received from his codefendant contained crack cocaine.    The

district court did not commit error, clear or otherwise, by

denying Hall a downward adjustment for acceptance of

responsibility.    See § 3E1.1 comment. (n.1(a)); see also United

States v. Harlan, 35 F.3d 176, 181 (5th Cir. 1994)(“A defendant's

refusal to acknowledge essential elements of an offense is

incongruous with the guideline's commentary that truthful

admission of the conduct comprising an offense is relevant in

determining whether a defendant qualifies for this reduction.”)

     This appeal is without arguable merit and thus frivolous.

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).    Because it

is frivolous, it is dismissed.   5th Cir. R. 42.2.   Defense

counsel is warned that pursuing frivolous appeals invites

sanctions.    See United States v. Burleson, 22 F.3d 93, 95 (5th

Cir. 1994).

     DISMISSED AS FRIVOLOUS.